Citation Nr: 1622950	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12- 20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from October 1979 to April 1981. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from an August 2010 rating action by the Regional Office (RO) in Montgomery, Alabama, which denied a claim for service connection for PTSD, and determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "schizoaffective disorder (also claimed as bipolar disorder and mental illness)."  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2004, the RO denied a claim for service connection for schizoaffective disorder, bipolar type.
 
2.  The evidence received since the RO's November 2004 decision, which denied service connection for schizoaffective disorder, bipolar type, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have PTSD due to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's November 2004 decision which denied  service connection for schizoaffective disorder, bipolar type; the claim for service connection for an acquired psychiatric disorder (other than PTSD) is not reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

2.  PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD).

In November 2004, the RO denied a claim for service connection for schizoaffective disorder, bipolar type.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In November 2009, the Veteran applied to reopen the claim.  In August 2010, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "schizoaffective disorder (also claimed as bipolar disorder and mental illness)."  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  

For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.  A psychosis is a chronic disease for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

At the time of the RO's November 2004 decision, the evidence included the Veteran's service treatment records, which did not show any complaints, treatment, or diagnoses involving psychiatric symptoms.  A 1979 entrance examination report did not note any relevant symptoms or diagnoses.  A separation examination report was not (and is not) of record.  

The post-service medical evidence consisted of a statement from a private physician, received in August 2004, in which it was stated that the Veteran had a history of schizoaffective disorder, bipolar type, since 1993, and though 2004, with several hospitalizations for depressive mania and psychosis.  

As noted above, the Veteran had active service from October 1979 to April 1981.

At the time of the RO's November 2004 decision, there was no inservice evidence of treatment for psychiatric symptoms, and no competent opinion to show that an acquired psychiatric disorder had been caused or aggravated by service.  

The most recent and final denial of this claim was in November 2004.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's November 2004 rating decision consists of VA and non-VA medical reports dated between 1988 and 2010.  This evidence essentially shows ongoing treatment for psychiatric symptoms, with diagnoses that include bipolar disorder, schizoaffective disorder, mixed personality disorder, and substance abuse.  

Of the earliest reports, an October 1988 report from Eastern State Hospital notes that he was admitted for treatment after appearing in public without his clothing, and that he claimed to have been taking medications for his nerves for several years, but that he had no known previous psychiatric hospitalizations.  

Private treatment reports, dated beginning in 2006, show treatment for psychiatric symptoms, with diagnoses of schizoaffective disorder (with some characterizations of "bipolar type"), amphetamine abuse, and cannabis abuse.  Some reports note a history of reported childhood sexual abuse, and use of methamphetamine, as well as a history of arrests for burglary and receiving stolen property.  See e.g., Mountain Lakes Behavioral Health Center report, dated in January 2008.  

VA progress notes, dated between 2007 and 2010, contain problem lists as of 2008 that include notations of bipolar disorder, and cannabis dependence.  Treatment reports, dated beginning in 2008, note bipolar disorder, with some notations of psychotic features, and a depressive disorder.  There are notations of reported military sexual trauma and/or childhood sexual trauma.  See e.g., VA progress notes, dated in December 2009 and February 2010.    

A statement from a VA physician, T.B., M.D., dated in February 2016, notes hospitalization of the Veteran for psychiatric symptoms as of early February 2015, and states that it appears that the Veteran cannot manage his finances efficiently, which is not in dispute.

In March 2010, the Veteran's personnel file was obtained.  It shows that he was discharged under the expeditious discharge program due to an inability to accept instructions or directions, and that he had been counseled four times concerning his deficiencies, and had a history of three non-judicial punishments (i.e., under Article 15), with no court-martial convictions.  With regard to his non-judicial  punishments, a report notes that in March 1980, he failed to report for duty.  An August 1980 "letter of appreciation" is of record for discharge of his duties in a dedicated and professional manner.   He was promoted to E-2 in June 1980, and demoted to E-1 in November 1980.  The Veteran's discharge (DD Form 214) notes that the narrative reason for separation was failure to maintain acceptable standards for retention, and indicates that he was discharged for failure to maintain acceptable standards for retention (separation code JGH). 

This evidence, which was not of record at the time of the RO's November 2004 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no evidence to show treatment for psychiatric symptoms during service, to show the existence of a psychosis within one years of separation from service, or that an acquired psychiatric disorder was noted upon separation from service.  There was no competent evidence to show that an acquired psychiatric disorder was caused or aggravated by his service.  The submitted evidence does not remedy these defects, as it does not include any competent evidence to show the existence of psychiatric symptoms during service, or within one year of separation from service, or that the Veteran has an acquired psychiatric disorder that is related to his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In reaching this decision, the Board has considered whether the claim should be reopened on the basis of receipt of the Veteran's personnel records under 38 C.F.R. § 3.156(c).  

However, while this evidence is relevant to the claim for PTSD, supra, it contains no evidence of inservice psychiatric treatment or to show the existence of a diagnosed acquired psychiatric disorder during service, and it therefore it does not provide a basis to adjudicate the claim on the merits.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

Service Connection - PTSD

The Veteran asserts that service connection is warranted for PTSD.  He argues that he sustained both childhood and military sexual trauma (MST).  

Specifically, in a statement, received in July 2011, he asserted the following:  he was sexually assaulted at the age of five or six, after which he had bad dreams and wet the bed.  He subsequent was the victim of mental and physical abuse from his mother and older brother.  

During military service, he went to a party off-post, during which something was put into his drink.  He was sexually assaulted while unconscious.  Following that, he frequently drank to suppress his bad memories, and he had nightmares.  

In a stressor statement (VA Form 21-0781a), received in March 2010, he reported the following: while he was stationed at Fort Hood, a roommate asked him if he needed some extra money.  He said "yes," and was given an off-post address, which he went to.  He met an older man, who got him drunk and attempted to sodomize him.  The man dropped him off at the bus station, and he bought some illegal drugs and tried to forget the incident.  He did not report it to anyone.  After "the first incident," drugs and homosexual sex became a way of life for him.  

He never reported any of these incidents.  

The Veteran indicated that he had a number of behaviors during service that are evidence of his claim, including, but no limited to, putting in for an overseas transfer, being late returning to duty from leave, continued abuse of alcohol and drugs, disrespect for military authority, changes in performance evaluations, obsessive behavior, and a current diagnosis of hepatitis.  

In November 2009, the Veteran filed a claim for service connection for PTSD.  In August 2010, the RO denied the claim for service connection for PTSD.  The Veteran has appealed. 

The Board notes that prior to August 2010, VA had never considered the law pertaining to PTSD, which has its own regulation, and development procedures.  See 38 C.F.R. § 4.125(f); see also VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H. and Part IV.ii.1.D.  

In addition, a PTSD diagnosis was not of record at the time of the previous, final decision in November 2004.  Under such circumstances, a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV,ii,1.D.17.n. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  

Specifically, 38 C.F.R. § 3.304(f)(5) allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Id.  However, that the Board may still weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id. at n.1; see also 67 Fed. Reg. at 10,330-31 (Mar. 7, 2002).

Sexual assault in the military is a serious issue.  In this regard, the Board has undergone a detailed review of the evidence.  The Board finds that PTSD is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A.  § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The medical evidence includes treatment reports dated beginning in 1988, which show that the Veteran was repeatedly diagnosed with either schizoaffective disorder, or bipolar disorder, as well as substance abuse (primarily related to cannabis use,  amphetamine use, or characterized as polysubstance abuse).  

Simply stated, the best evidence in this case clearly indicates the Veteran does not have PTSD.

To the extent that the VA progress notes contain some notations of PTSD, these are insufficiently probative to warrant the conclusion that the Veteran currently has PTSD, as none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history, nor do any of them discuss the criteria for PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While there are, at best, some indications of PTSD, the best evidence, the most probative, provides evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.  Highly detailed treatment records over many years clearly reveal nature of the Veteran's problem, which the Board can not ignore. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no inservice evidence of treatment for psychiatric symptoms, or until about seven years following active duty service; PTSD is not currently shown.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has PTSD due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

In this regard, although he has reported that he is in receipt of benefits from the Social Security Administration, and although there is no record to show that any SSA records have ever been received, the Veteran has not asserted or otherwise indicated that the SSA's records are relevant to his claim.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159(d) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the Board has determined that new and material evidence has not been presented to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD), a remand for an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014 & Supp. 2015); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  To the extent that an examination and etiological opinion have not been obtained with regard to the claim for PTSD, treatment for psychiatric symptoms is not shown during service, there is no competent opinion in support of the claim, and the Board has determined that PTSD is not currently shown.  Beyond this, the extensive treatment record clearly provides a sound basis to evaluate this case based on the evidence of record.  Any medical opinion would have to be based on this evidence, and the evidence provides highly probative evidence against this claim.  Even if the Board did remand the case, this would not aid the Veteran's case:  the medical history of this case is distinct.  

Therefore, an examination and an etiological opinion are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is not reopened. 

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


